Office Action Summary

Claims 1, 3-4, 7-9, 11, 16-18, and 20-27 are pending in the application. Claims 16-18 and 20 have been rejoined for the reasons found below.

Allowable Subject Matter
Claims 1, 3-4, 7-9, 11, 16-18, and 20-27 are allowed in the application.  Please see the reasons for allowance below.  

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 16, and its dependents 17-18 and 20, are directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 12-15, directed to the invention(s) of Group 2 do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of group 3 as set forth in the Office action mailed on 6/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 3-4, 7-9, 11, 16-18, and 20-27 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record is Pathak U.S. Publication No. 2020/016,0442), Predescu (U.S. Publication No. 2019/010,2710), and Sodani (U.S. Publication No. 2017/002,4678). Pathak, a system and method for determining corporate credit ratings based on the overall organizational performance, teaches retrieving, by a processor, a first plurality of entity characteristics for the first entity, determining a first entity performance rate for the first entity and estimating a first growth ability for the first entity based on the first plurality of entity characteristics, weighting the first performance rate and the first growth ability based on one or more entity characteristics of the first plurality of entity characteristics, determining a first entity index value based on the weighted first performance rate and first growth ability, generating a comparison between the first entity and the second entity using the first entity index value for the first entity and a second entity index value for the second entity, and the first entity index value and associated entity information and the processor as above, and suggests this information is stored in data fields it does not explicitly state storing with a database associated with the processor, nor does it teach the updating of a machine learning model by using the second entity index value and health value. Predescu, a method and system for ascertaining employer rankings for inter-company employee flow, teaches a company database which stores information regarding a company is connected to a processor and comparing of companies using scores which are obtained from metrics such which utilizes logarithmic scores, it does not explicitly teach the machine learning model being 
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of generating a comparison between organizational entities are integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by updating the machine learning model using a feedback loop which entails using a second entity index value and entity health to constantly update the model. Thus independent Claims 1, 16, and 21 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
1/12/2022